Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims filed 12/16/2021, the previous 35 U.S.C. 103 rejections over claims 1, 5-6, 8-12, 22, and 26 are withdrawn.  However, it is noted that claim 22 is being cancelled in the Examiner’s amendment below because it no longer further limits amended claim 1, based upon the entered amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17, 19-20, and 23-24 directed to inventions non-elected without traverse.  Accordingly, claims 13-17, 19-20, and 23-24 are being cancelled in the Examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alec Larsen on 03/08/2022.

The application has been amended as follows: 
	Cancel claims 13-17, 19-20, and 22-24. 

Allowable Subject Matter
Claims 1, 5-6, 8-12, and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789